AMENDMENT TO THE MANAGED PORTFOLIO SERIES CUSTODY AGREEMENT THIS AMENDMENT dated as of the 18th day of November, 2015, to the Custody Agreement, dated as of April 6, 2011, as amended (the “Agreement”), is entered into by and between Managed Portfolio Series, a Delaware statutory trust (the “Trust”) and U.S. Bank National Association, a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add the Great Lakes Disciplined International SmallerCompany Fund; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibit as follows: Amended Exhibit N is hereby superseded and replaced with Amended Exhibit N attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. MANAGED PORTFOLIO SERIES U.S. BANK, N.A. By:/s/James R. Arnold By: /s/ Michael R. McVoy Name: James R. Arnold Name: Michael R. McVoy Title: President Title: Senior Vice President 1 Amended Exhibit N to the Managed Portfolio Series Custody Agreement Name of Series Great Lakes Bond Fund Great Lakes Large Cap Value Fund Great Lakes Disciplined Equity Fund Great Lakes Small Cap Opportunity Fund Great Lakes Disciplined International Smaller Company Fund Multiple Series Trust DOMESTIC CUSTODY SERVICES FEE SCHEDULE at September, 2012 Annual Fee Based Upon Market Value Per Fund* […] basis point on average daily market value Minimum annual fee per fund - $[…] Plus portfolio transaction fees Portfolio Transaction Fees $[…] /book entry DTC transaction/Federal Reserve transaction/principal paydown $[…] /U.S. Bank repo agreement transaction $[…] /short sale $[…] /option/future contract written, exercised or expired $[…] /mutual fund trade/Fed wire/margin variation Fed wire $[…] /physical transaction $[…] /segregated account per year § A transaction is a purchase/sale of a security, free receipt/free delivery, maturity, tender or exchange. § No charge for the initial conversion free receipt. § Overdrafts – charged to the account at prime interest rate plus […]. Out-Of-Pocket Expenses Including but not limited to expenses incurred in the safekeeping, delivery and receipt of securities, shipping, transfer fees, deposit withdrawals at custodian (DWAC) fees, and extraordinary expenses based upon complexity. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature not required at November 18, 2015 as the domestic and global fee schedules are not changing. 2 Amended Exhibit N (continued) to the Separate Series of Managed Portfolio Series Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at September, 2015 GLOBAL SUB-CUSTODIAL SERVICES ANNUAL FEE SCHEDULE Country Instrument Safekeeping (BPS) Transaction Fee Country Instrument Safekeeping (BPS) Transaction Fee Argentina All $[…] Lithuania All $[…] Australia All $[…] Luxembourg All $[…] Austria All $[…] Malaysia All $[…] Bahrain All $[…] Mali* All $[…] Bangladesh All $[…] Malta All $[…] Belgium All $[…] Mauritius All $[…] Benin* All $[…] Mexico All $[…] Bermuda All $[…] Morocco All $[…] Botswana All $[…] Namibia All $[…] Brazil All $[…] Netherlands All $[…] Bulgaria All $[…] New Zealand All $[…] Burkina Faso* All $[…] Niger* All $[…] Canada All $[…] Nigeria All $[…] Cayman Islands* All $[…] Norway All $[…] Channel Islands* All $[…] Oman All $[…] Chile All $[…] Pakistan All $[…] China“A” Shares All $[…] Palestinian Autonomous Area* All $[…] China“B” Shares All $[…] Peru All $[…] Columbia All $[…] Philippines All $[…] Costa Rica All $[…] Poland All $[…] Croatia All $[…] Portugal All $[…] Cyprus* All $[…] Qatar All $[…] Czech Republic All $[…] Romania All $[…] Denmark All $[…] Russia Equities $[…] Ecuador All $[…] Russia MINFINs $[…] Egypt All $[…] Senegal* All $[…] Estonia All $[…] Serbia* All $[…] Euromarkets** All $[…] Singapore All $[…] Finland All $[…] Slovak Republic All $[…] France All $[…] Slovenia All $[…] Germany All $[…] South Africa All $[…] Ghana All $[…] South Korea All $[…] Greece All $[…] Spain All $[…] Guinea Bissau* All $[…] Sri Lanka All $[…] Hong Kong All $[…] Swaziland All $[…] Hungary All $[…] Sweden All $[…] Iceland All $[…] Switzerland All $[…] India All $[…] Taiwan All $[…] Indonesia All $[…] Thailand All $[…] Ireland All $[…] Togo* All $[…] Israel All $[…] Trinidad & Tobago* All $[…] Italy All $[…] Tunisia All $[…] Ivory Coast All $[…] Turkey All $[…] Jamaica* All $[…] UAE All $[…] Japan All $[…] United Kingdom All $[…] Jordan All $[…] Ukraine All $[…] Kazakhstan All $[…] Uruguay All $[…] Kenya All $[…] Venezuela All $[…] Latvia Equities $[…] Vietnam* All $[…] Latvia Bonds $[…] Zambia All $[…] Lebanon All $[…] * Additional customer documentation and indemnification will be required prior to establishing accounts in these markets. ** Tiered by market value:<$5 billion: 1bp, >$5 billion and <$10 billion: .75 bps; >$10 billion: .50 bps. 3 Amended Exhibit N (continued) to the Separate Series of Managed Portfolio Series Custody Agreement Global Sub-Custodial Services Annual Fee Schedule at September, 2015 Annual Base Fee – A monthly charge per account (fund) will apply based upon the number of foreign securities held. § 1-25 foreign securities:$[…] § 26-50 foreign securities: $[…] § Over 50 foreign securities: $[…] § Euroclear – Eurobonds only.Eurobonds are held in Euroclear at a standard rate, but other types of securities (including but not limited to equities, domestic market debt and mutual funds) will be subject to a surcharge.In addition, certain transactions that are delivered within Euroclear or from a Euroclear account to a third party depository or settlement system, will be subject to a surcharge (surcharge schedule available upon request). § For all other markets specified above, surcharges may apply if a security is held outside of the local market. Cash Transactions: § 3rd Party Foreign Exchange – a Foreign Exchange transaction undertaken through a 3rd party will be charged $[…]. Tax Reclamation Services: May be subject to additional charges depending upon the service level agreed.Tax reclaims that have been outstanding for more than 6 (six) months with the client will be charged $[…] per claim. Out of Pocket Expenses § Charges incurred by U.S. Bank, N.A.for local taxes, stamp duties or other local duties and assessments, stock exchange fees, postage and insurance for shipping, facsimile reporting, extraordinary telecommunications fees, proxy services and other shareholder communications or other expenses which are unique to a country in which the client or its clients is investing will be passed along as incurred. § A surcharge may be added to certain out-of-pocket expenses listed herein to cover handling, servicing and other administrative costs associated with the activities giving rise to such expenses.Also, certain expenses are charged at a predetermined flat rate. § SWIFT reporting and message fees. 4
